SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1088
KA 12-00912
PRESENT: SMITH, J.P., CENTRA, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

MARCUS JACKSON, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered March 19, 2012. The judgment
convicted defendant, upon his plea of guilty, of failure to register
as a sex offender.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice by vacating the sentence of imprisonment and imposing a term
of probation of three years, and as modified the judgment is
affirmed, and the matter is remitted to Supreme Court, Onondaga
County, for further proceedings in accordance with the following
memorandum: Defendant appeals from a judgment convicting him, upon
his plea of guilty, of failure to register as a sex offender
(Correction Law § 168-f [4]). We reject defendant’s contention that
the Miranda warnings given to him were defective and that Supreme
Court therefore erred in refusing to suppress the statements he made
to the police. “In determining whether police officers adequately
conveyed the [Miranda] warnings, . . . [t]he inquiry is simply whether
the warnings reasonably conve[y] to [a suspect] his rights as required
by Miranda” (Florida v Powell, 559 US 50, 60 [internal quotation marks
omitted]; see People v Dunbar, 24 NY3d 304, 315, cert denied ___ US
___, 135 S Ct 2052). Here, we conclude that “the warnings given to
defendant reasonably apprised him of his rights” (People v Bakerx, 114
AD3d 1244, 1247, lv denied 22 NY3d 1196). We agree with defendant
that, under the circumstances of this case, the imposition of a
sentence of imprisonment was unduly harsh and severe. We therefore
modify the judgment as a matter of discretion in the interest of
justice by vacating the sentence of imprisonment and imposing a term
of probation of three years. We remit the matter to Supreme Court to
specify the conditions of probation and, if necessary, to transfer
supervision of probation to the appropriate probation department
                              -2-                 1088
                                             KA 12-00912

pursuant to CPL 410.80 (1).


                                    Frances E. Cafarell




Entered:   October 9, 2015
                                    Clerk of the Court